DETAILED ACTION  
This office action is in response to application 17/100,254 filed on November 20, 2020.
Claims 21‐40 have been examined.
The IDS filed 11/20/2020 and 01/18/2021 have been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Allowable Subject Matter
Claims 22-23, 30-34, and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22, the prior art does not teach ‘wherein in response to a determination that the first queue does not store at least the threshold number of memory access requests, the control logic is configured to determine whether a given period of time has elapsed since a most recent cost evaluation was performed. ’
The claimed limitation measured the elapsed time ‘since a most recent cost evaluation was performed’.   The claimed limitation further recites that the determination of an elapsed period since the most recent cost evaluation step is performed in response to a determination that the first queue does not contain a minimum threshold number of memory access requests.
	Claims 23, 30, 31, 38 and 39 contain similar limitations. 
Claims 32 -34 depend from claims 30, 31, and 33 which are objected to but would be allowable if they were rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-25, 27-29, 35-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng  (Zheng et al., US 2009/0248994 A1) in view of Blackmon (Blackmon et al., US 2005/0021921 A1).

Regarding claim 21, Blackmon teaches A memory controller (Zheng Fig. 1 MRBS engine which is an example of a memory controller.  See also Zheng [0009] that discloses MRBS receives memory requests that are placed in a number of memory rank queues.) comprising: a plurality of queues (Zheng [0009] that discloses a plurality of memory rank queues) configured to store memory access requests; (Zheng [0009] discloses the requests are stored in the memory rank queues) responsive to a determination that the first queue stores at least a threshold number of memory access requests.  (Zheng [0010] and [0019] discloses that a scheduler 124 will schedule memory requests to be sent to the memory 108 after a requirement of a minimum number of requests are present in a rank queue.  )
 Zheng [0066] discloses the scheduler will schedule requests from the same bank in the same burst if the requests from the same bank are page hits to the same memory page.  Thus Zheng may disclose scheduling per the page hits in response to a minimum threshold number of access requests being present.   However, Zheng does not explicit disclose a cost of a page hit, thus Zheng does not explicitly disclose and control logic comprising circuitry configured to determine a cost for sending requests from a first queue of the plurality of queues,.
 Blackmon, of a similar field of endeavor, further discloses and control logic comprising circuitry configured to determine a cost for sending requests from a first queue of the plurality of queues, (Blackmon teaches scheduling based on the cost of the pending requests using penalties associated with the latency of the request.  Blackmon [0050] discloses element 420 determines a penalty associated with a command based on the amount of time that the new command may wait due to conflicting commands, which is an example of a latency cost for the command.   Thus the solution of Zheng in view of Blackmon would first determine if a threshold number of requests or a threshold period of time has expired before attempting to determine the cost of the request because there is no reason to consider latency costs if the burst requirements are not met.)
Zheng and Blackmon are in a similar field of endeavor, as both relate to memory controllers scheduling a burst of commands.  Thus it would have been obvious to one of ordinary skill in the art before the effectively filed data of the claimed invention to implement the cost penalty of Blackmon into the solution of Zhang, thus combining prior art elements (scheduling based on latency penalties, including penalties associated with the data bus to the memory, as a measure of costs) according to known methods (as identified by Blackmon) to yield predictable results (per Blackmon [0010]-[0011] to insure the commands are not released for execution until the memory bank and the data bus associated with the command are available to process the command).  One would be motivated to do so in order to insure the commands are not scheduled and until the resources needed by the command are available since commands without available resources would need to be held by the memory system 100 of Zheng in memory beyond Scheduler 124 of  Zheng if the memory bank and bus resources are not available to handle the request and they were scheduled nonetheless by Scheduler 124.  


Regarding claim 24, the combination of Zheng and Blackmon teaches all of the limitations of claim 21 above.  
Zheng further teaches wherein in response to a determination that the given period of time has not elapsed, (Zheng [0010] discloses that a scheduler 124 will schedule memory requests to be sent to the memory 108 after a requirement of a minimum number of requests are present in a rank queue or a request has reached a threshold age.  Examiner notes that the instant application does not provide an explicit definition for the given period of time and it may be interpreted as some period of time.  Examiner interprets the given period of time to include the period of time the request has been queued.)
Zheng in view of Blackmon further teaches the control logic is configured to determine whether a second queue of the plurality of queues is ready for a cost evaluation.  (Zheng [0010] teaches memory requests are scheduled on a per rank basis and a command will not be scheduled unless a threshold number of commands are present or a single command has been queued for a threshold period of time for the rank.  Blackmon [00009]-[0011] teaches scheduling based on the cost of the pending requests using penalties associated with the latency of the request.   Thus Zheng in view of Blackmon would attempt to schedule a command in the queue only if it is being starved or if a minimum burst is present.   If neither is true, it would consider other queues for other ranks where it would consider scheduling the command if a command in the alternate queue is being stalled or if the queue contains a minimum threshold of commands (minimum burst), which would be followed up by a penalty (i.e. cost) determination.   Thus evaluating the alternate queue to determine if there is a command is started or a minimum burst is present is an example of determining whether a second queue of the plurality of queues is ready for a cost evaluation.)
The motivation to combine Blackmon into the existing combination is the same as set forth in claim 21 above.


Regarding claim 25, the combination of Zheng and Blackmon teaches all of the limitations of claim 23 above.  
Blackmon further teaches the control logic is configured to determine a cost for sending requests from the second queue.  (Blackmon teaches scheduling based on the cost of the pending requests using penalties associated with the latency of the request.  Blackmon [0050] discloses element 420 determines a penalty associated with a command based on the amount of time that the new command may wait due to conflicting commands.  Blackmon [0010]-[0011] discloses the penalty is computed insure the commands are not released for execution until the memory bank and the data bus associated with the command are available to process the command.   Thus Zheng in view of Blackmon would attempt to schedule a command in the queue if it is being starved or if a minimum burst is present.   If neither is true, it would consider other queues where it would consider scheduling the command if a command in the alternate queue is being started or if the queue contains a minimum threshold of commands (minimum burst), which would be followed up by a penalty (i.e. cost) determination.   Thus after evaluating the alternate queue to determine if there is a command is started or a minimum burst is present, the solution of Zheng in view of Blackmon would evaluate the cost (i.e. penalty) of the alternate queue to ensure that the system has the resources to process the command.)
The motivation to combine Blackmon into the existing combination is the same as set forth in claim 21 above.


Regarding claim 27,  the combination of Zheng and Blackmon teaches all of the limitations of claim 21 above. 
Blackmon further teaches  wherein the cost corresponds to a latency associated with sending the requests to a memory device (Blackmon teaches scheduling based on the cost of the pending requests using penalties associated with the latency of the request.  Blackmon [0050] discloses element 420 determines a penalty associated with a command based on the amount of time that the new command may wait due to conflicting commands, which is an example of a latency cost for the command. ) via a data bus. (Blackmon [0022] discloses the data is transferred via a data bus 155.) 
The motivation to combine Blackmon into the existing combination is the same as set forth in claim 21 above.


Regarding claim 28, the combination of Zheng and Blackmon teaches all of the limitations of claim 21 above. 
Blackmon further teaches wherein the control logic is further configured to continue sending requests from the first queue responsive to a determination that the cost is not greater than a cost of a data bus turnaround.  (Blackmon [0006], [0011], [0025] and [0050] discloses that the penalty is assigned to include the latency for the command and includes the penalty of a bus turn around.  Blockman [0025] discloses that the penalty is decremented per clock cycles after each command is scheduled by the sequencer.   Blockman sends the command when the penalty has counted down, thus responsive to when the penalty is 0 which is a cost not greater than a cost of a data bus turnaround since it insures the cost of a data bus turnaround has expired.)
The motivation to combine Blackmon into the existing combination is the same as set forth in claim 21 above.


Regarding claim 29, A method for use in a computing system, the method comprising: (Zheng [0076] discloses the embodiments may be a method).
The remainder of claim 29 recites limitations described in claim 21 above and thus are rejected based on the teachings and motivations as described in claim 21 above.


Regarding claim 35, the combination of Zheng and Blackmon teaches all of the limitations of claim 29 above.
The remainder of claim 35 recites limitations disclosed in claim 27 above and thus is rejected based on the teachings and rationale as described in claim 27 above.


Regarding claim 36, the combination of Zheng and Blackmon teaches all of the limitations of claim 29 above.
The remainder of claim 36 recites limitations disclosed in claim 27 above and thus is rejected based on the teachings and rationale as described in claim 28 above.


Regarding claim 37, A computing system (Zheng [0027] and [0076] discloses the embodiment may be a system or present in a computer system) comprising: a memory device configured to store data; (Zheng Fig. 1 Memory 108) one or more computing resources, (Zheng Fig. 1 From Processor(s) 104 and From I/O Subsystem 106 and supporting para [0015]) each configured to generate memory access requests for the data; (Zheng Fig. 1 From Processor(s) 104 and From I/O subsystem and supporting para [0015])
and a memory controller, (Zheng Fig. 1 memory controller 102 and supporting para [0015]) comprising a plurality of queues, (Zheng Fig. 1 MRn Queues 118, 120, ... 122 and supporting para [0018]) coupled to the memory device (Zheng Fig. Memory 108)
wherein the memory controller is configured to ... responsive to a determination that the first queue stores at least a threshold number of memory access requests.  (Zheng [0010] and [0019] discloses that a scheduler 124 will schedule memory requests to be sent to the memory 108 after a requirement of a minimum number of requests are present in a rank queue.  )
However, Zheng does not explicitly disclose wherein the memory controller is configured to determine a cost for sending requests from a first queue of the plurality of queues to the memory device () via the data bus. 
Blackmon, of a similar field of endeavor, further discloses  wherein the memory controller is configured to determine a cost for sending requests from a first queue of the plurality of queues to the memory device (Blackmon teaches scheduling based on the cost of the pending requests using penalties associated with the latency of the request.  Blackmon [0050] discloses element 420 determines a penalty associated with a command based on the amount of time that the new command may wait due to conflicting commands, which is an example of a latency cost for the command.   Thus the solution of Zheng in view of Blackmon would first determine if a threshold number of requests or a threshold period of time has expired before attempting to determine the cost of the request because there is no reason to consider latency costs if the burst requirements are not met.) via the data bus, (Blackmon [0022] discloses the memory controller is coupled with the memory via a data bus 155)
Zheng and Blackmon are in a similar field of endeavor, as both relate to memory controllers scheduling a burst of commands.  Thus it would have been obvious to one of ordinary skill in the art before the effectively filed data of the claimed invention to implement the cost penalty of Blackmon into Zhang, thus combining prior art elements (scheduling based on latency penalties, including penalties associated with the data bus to the memory, as a measure of costs) according to known methods (as identified by Blackmon) to yield predictable results (per Blackmon [0010]-[0011] insure the commands are not released for execution until the memory bank and the data bus associated with the command are available to process the command).  One would be motivated to do so in order to insure the commands are not scheduled and until the resources needed by the command are available since commands without available resources would need to be held by the memory system 100 of Zheng in memory beyond Scheduler 124 of  Zheng if the memory bank and bus resources are not available to handle the request and they were scheduled nonetheless by Scheduler 124.  


	Regarding claim 40, the combination of Zheng and Blackmon teaches all of the limitations of claim 37 above. 
The remainder of claim 40 recites limitations disclosed in claim 28 above and thus is rejected based on the teachings and rationale as described in claim 28 above.



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng  (Zheng et al., US 2009/0248994 A1) in view of Blackmon (Blackmon et al., US 2005/0021921 A1) as disclosed in claim 21 above and further in view of Isaac (Isaac et al., US 7,133,995).

Regarding claim 26, the combination of Zheng and Blackmon teaches all of the limitations of claim 21 above.  However, the combination does not explicitly teach wherein to determine the cost of sending the requests from the first queue, the control logic is configured to determine at least one of a number of page conflicts and a number of page misses associated with the requests.
Isaac, of a similar field of endeavor, further teaches wherein to determine the cost of sending the requests from the first queue, the control logic is configured to determine at least one of a number of page conflicts and a number of page misses associated with the requests.  (Isaac discloses that page conflicts and page misses are an important latency cost of I/O in column 1, lines 20-35, column 6, lines 2-8,  and column 9, lines 13-16.  Since the page conflicts of Isaac have a high latency cost and page conflicts include page misses, Isaac suggests including page conflicts and page misses as part of the penalty cost for any pending queued request.)
	Zheng, Blackmon, and Isaac are in a similar field of endeavor, as all relate to memory controllers scheduling command bursts, which would include the steps of opening and closing pages.   Thus it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to implement the page conflict prediction count of Isaac into the combination of Zheng and Blackmon in order to (Isaac, column 4, lines 32-35) ‘reduce the effect of the page conflict on the efficiency of the memory system 50 if the page conflict is correctly predicted’.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138